DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I claims 1-10 and 17-22 in the reply filed on 12-15-2021 is acknowledged.  The traversal is on the ground(s) that completing a search for both group would not be an undue burden.  This is not found persuasive because the methods of group I and II are different and independent of each other, the method of location determination is different and independent from the techniques used for training the AI model.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12-15-2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 

Claims 11-16 (Cancelled)

Allowable Subject Matter
Claims 1-10 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Baxley 20160127931 discloses a method of location determination using fingerprints (see abstract), receiving not registered fingerprints (see par. 0173-0174) and machine-learning algorithms (see par. 0202), but fails to disclose details of the machine-learning algorithms. Ha 20200117863 discloses some limitation about machine-learning algorithms such as extraction layers and comparing reconstruction loss against a threshold, but the threshold is not used for classification nor registration. Wen 10,251,058 discloses authenticating user based on RF fingerprint, which can be used for registering; however, one of the ordinary skills in the art would not made the combination unless hindsight reasoning is used. The examiner has interpreted the fingerprints such as first fingerprints as radio frequency fingerprints, and feature data as described in par. 0107-0112. Thereby, the combination of all claimed limitations have not been found nor have been fairly suggested in the prior art search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647